DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art teaches “Methods and systems for managing key-value Solid State Drives (KV SSDs) including writing by a processor one Key-value pair to one KV SSD wherein the KV SSD includes a number of configurable FTL cores (Tumkur 2021/0011634);” “Integrated circuit secure functions and key management wherein a security service manages encryption keys that manage SM-enabled IC devices  using RSA private key corresponding to the SM core public key ; (JP 2015531924);” “An encrypted flash-based data storage system with confidentiality mode wherein scrambled data may be fed to a seed generator where a cryptographic key is stored in CPU memory of a flash controller  (Camp 20140181532);”  but, in combination with the overall claimed limitations interpreted in light of the specification, does not anticipate or make obvious the claimed features of:
An apparatus, a controller, or a method for performing data protection in an NVM comprising: obtaining a first die-dependent seed and a second die-dependent seed, wherein the first die-dependent seed and the second die-dependent seed correspond to a die for implementing the NVM; performing rearrangement on multiple sets of address information of an address according to the first die-dependent seed, for protecting the address carried by at least one address signal between the controller and the NVM; and performing rearrangement on multiple subsets of a set of data according to the second die-dependent seed, for protecting the set of data carried by at least one data signal between the controller and the NVM (Exemplary Claims 1, 11, or 20)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Methods and systems for managing key-value Solid State Drives (KV SSDs) including writing by a processor one Key-value pair to one KV SSD wherein the KV SSD includes a number of configurable FTL cores (Tumkur 2021/0011634);” “Integrated circuit secure functions and key management wherein a security service manages encryption keys that manage SM-enabled IC devices  using RSA private key corresponding to the SM core public key ; (JP 2015531924);” “An encrypted flash-based data storage system with confidentiality mode wherein scrambled data may be fed to a seed generator where a cryptographic key is stored in CPU memory of a flash controller  (Camp 20140181532).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   June 3, 2022                                                 By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246